Exhibit 10.1

 

GENERAL RELEASE AND WAIVER

 

 

This General Release and Waiver ("Release") is made and entered into as of
February 28, 2017 (the "Release Date"), by and between Cesca Therapeutics Inc.,
a Delaware corporation ("Employer"), and Michael R. Bruch ("Executive", and
together with Employer, the "Parties"). Capitalized terms used, but not defined
herein, shall have the meaning given to such terms in that certain Executive
Employment Agreement made and entered into as of October 27, 2015, by and
between the Parties (the "Employment Agreement").

 

WHEREAS, on or about February 16, 2017, Employer notified Executive of the
intent to remove the Executive from the position of Chief Financial Officer and
assigned duties that are materially inconsistent with the duties
responsibilities and/or status as the Chief Financial Officer.

 

NOW THEREFORE, in consideration of the respective representations, covenants,
agreements, warranties, and conditions herein contained and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the Parties agree as follows:

 

 

1.             Separation. The Parties agree that, subject to the condition that
Employer satisfies its obligations in Section 2, Executive's employment with
Employer will end effective March 10, 2017 (the "Termination Date") as a result
of Executive's resignation for Good Reason.

 

2.             Payment and Benefits. In consideration of the promises made in
this Release, but in all cases subject to Section 4(d) and below, and pursuant
to the terms of the Employment Agreement, Employer has agreed to pay Executive
the following on the later of: (i) March 10, 2017, or (ii) within 2 business
days of the Revocation End Date. See Exhibit [B] for summary of cash payments
and acceleration of stock awards:

 

a.     Minimum Payments upon termination of Executive's employment as follows:
(i) base salary accrued through the Termination Date; (ii) reimbursement of
expenses incurred prior to termination of employment that are payable in
accordance with Section 4.7; (iii) any benefits accrued or earned in accordance
with the terms of any applicable benefit plans and programs of Employer,
including but not limited to accrued and unused vacation; and (iv) any earned
but unpaid short term incentive compensation expressly provided for in any
incentive compensation plan for Executive ("STI"), which such incentive
compensation amount for the FY17 performance year is equal to $45,000 ($67,500
prorated for 8 (July – February) of 12 months).

 

b.     Severance Payments Related to Change of Control, as follows: (i) a lump
sum equal to twelve (12) months of base salary ("Base Salary") in effect as of
the Termination Date, which such "Base Salary" is equal to $225,000 (or a gross
monthly salary of $18,750); (ii), a lump sum cash payment equal to one (1) times
the Executive's most recently established annual short-term incentive target
award, which such short term incentive award is equal to 30% of Base Salary or
$67,500; and (iii) the retention payment as provided in Retention Agreement
between Employer and Executive dated as of July 26, 2016, which is equal to
$45,000, and 15,734 shares of the Employer’s common stock.

 

 
 

--------------------------------------------------------------------------------

 

 

c.     Health and Welfare Benefits as follows: provided that the Executive
timely elects continuation coverage (as defined under COBRA) under the
Employer's medical and dental plans as in effect at the time of the Executive's
termination, the Employer shall pay the COBRA premiums for Executive and his
dependents under such plans (or any successor plans) until the earliest of (i)
the end of the twelfth (12th) month following the Executive's termination, or
(ii) the date Executive secures subsequent employment with medical and dental
coverage. Executive shall provide at least five (5) business days advance
written notice informing the Employer when Executive becomes eligible for other
comparable medical and dental coverage in connection with subsequent employment.

 

d.     Furthermore, pursuant to the terms of the Employment Agreement, all the
Executive's outstanding options to acquire the Employer's common stock or
restricted stock awards which have not vested as of the Termination Date shall
become immediately vested as of the Termination Date and shall be deemed to be
exercisable for a period of one year from the Termination Date without regard to
any provisions of the option agreement or plan pursuant to which they were
awarded, which such outstanding options or restricted stock awards amount to:
(i) 21,000 options to acquire the Employer's common stock and (ii) 15,914 shares
of restricted common stock, each as detailed in the Stockvantage report attached
hereto as Exhibit [A]. Employer acknowledge that Employer granted 16,000 of the
options identified above under the Employer's 2016 Equity Plan (the "Equity
Plan") and that options granted thereunder are not exercisable prior to approval
of the Equity Plan by Employer's stockholders. If Employer's stockholders do not
approve the Equity Plan, Employer agrees to reissue 16,000 options providing the
same economic benefits to Executive pursuant to any new option plan adopted by
Employer.

 

e.     Employer agrees to indemnify Executive for all of the fees, including
attorneys' fees, and expenses incurred by Executive in connection with his
termination as Chief Financial Officer and incurred in drafting this Release.

 

 
 

--------------------------------------------------------------------------------

 

 

3.             Executive's Release of Claims and Waiver of Rights. Upon
satisfaction of Employer's obligations pursuant to Section 2:

 

a.     Executive, on Executive's own behalf and that of Executive's spouse,
heirs, executors or administrators, assigns, insurers, attorneys and other
persons or entities acting or purporting to act on Executive's behalf (the
"Executive's Parties"), hereby irrevocably and unconditionally release, acquit
and forever discharge Employer, its affiliates, subsidiaries, directors,
officers, employees, shareholders, partners, agents, representatives,
predecessors, successors, assigns, insurers, attorneys, benefit plans sponsored
by Employer and said plans' fiduciaries, agents and trustees (the "Released
Parties"), from any and all actions, cause of action, suits, claims,
obligations, liabilities, debts, demands, contentions, damages, judgments,
levies and executions of any kind, whether in law or in equity, known or
unknown, which the Executive's Parties have, have had, or may in the future
claim to have against the Released Parties by reason of, arising out of, related
to, or resulting from Executive's employment with Employer or the termination
thereof. This release specifically includes without limitation any claims
arising in tort or contract, any claim based on wrongful discharge, any claim
based on breach of contract, any claim arising under federal, state or local law
prohibiting race, sex, age, religion, national origin, handicap, disability or
other forms of discrimination, any claim arising under federal, state or local
law concerning employment practices, and any claim relating to compensation or
benefits. This specifically includes, without limitation, any claim which the
Executive has or has had under Title VII of the Civil Rights Act of 1964, as
amended, the Age Discrimination in Employment Act, as amended, the Americans
with Disabilities Act, as amended, and the Employee Retirement Income Security
Act of 1974, as amended. It is understood and agreed that the waiver of benefits
and claims contained in this section does not include: (i) a waiver of the right
to payment of any vested, non-forfeitable benefits to which the Executive or a
beneficiary of the Executive may be entitled under the terms and provisions of
any employee benefit plan of Employer which have accrued as of the separation
date; (ii) a waiver of the right to benefits and payment of consideration to
which Executive may be entitled under the Employment Agreement or any of the
agreements contemplated thereby (including indemnification agreements and the
stock option agreements); (iii) a waiver of any rights to indemnification under
the Certificate of Incorporation or Bylaws of the Employer or an subsidiary of
Employer or under applicable law and regulation or that Indemnification
Agreement dated as of May 9, 2015, between Employer and Executive. Executive
acknowledges that he is only entitled to the severance benefits and compensation
set forth in the Employment Agreement and in this Release, and that all other
claims for any other benefits or compensation are hereby waived, except those
expressly stated in the preceding sentence.

 

Nothing in this Release shall be deemed to require the waiver or release of any
claim that may not be released or waived under applicable federal or state law.

 

b.     Executive hereby acknowledges that he understands that under this Release
he is releasing any known or unknown claims he may have arising out of, related
to, or resulting from Executive's employment with Employer or the termination
thereof (the "Released Claims"). He therefore acknowledges that he has read and
understands Section 1542 of the California Civil Code, which reads as follows:

 

"A general release does not extend to claims which the creditor does not know or
suspect to exist in his favor at the time of executing the release, which if
known by him must have materially affected his settlement with the debtor."

 

Executive expressly waives and relinquishes all rights and benefits under that
section and any law of any jurisdiction of similar effect with respect to the
Released Claims.

 

 
 

--------------------------------------------------------------------------------

 

 

4.            Acknowledgment of Waiver Claims under ADEA. Executive acknowledges
that Executive is waiving and releasing any rights Executive may have under the
Age Discrimination in Employment Act of 1967 ("ADEA") and that this waiver and
release is knowing and voluntary. Executive acknowledges that the consideration
given for this Release is in addition to anything of value to which Executive
already is entitled. Executive further acknowledges that Executive has been
advised by this writing that:

 

a.     The release and waiver granted herein does not related to claims under
the ADEA which may arise after this Release is executed;

 

b.     Executive should consult with an attorney prior to executing this
Release;

 

c.     Executive has at least twenty-one (21) days within which to consider this
Release as it relates to claims under the ADEA, although Executive may accept
the terms of this Release at any time within those 21 days and earlier execute
this Release;

 

d.     Executive has seven (7) days following the execution of this Release to
revoke this Release as it relates to claims under the ADEA; and

 

e.     This Release will not be effective as it relates to claims under the ADEA
until the revocation period has expired, which will be the eighth day after this
Release is executed by both Parties (the, "Revocation End Date"), and the
severance payments and other Benefits described in this Release will not be paid
until this Release has become effective and all statutory revocation periods
have expired.

 

5.             Non-Disparagement. The Parties agree that neither they nor any of
their agents, affiliates, predecessor, successor or parent companies, or
insurers or representatives will, and they will cause each of their agents,
affiliates, predecessor, successor or parent companies or insurers or
representatives not to, directly or indirectly, in any capacity or manner, make,
express, transmit, speak, write, verbalize or otherwise communicate in any way
(or cause, further, assist, solicit, encourage, support or participate in any of
the foregoing), any remark, comment, message, information, declaration,
communication or other statement of any kind, whether oral, in writing,
electronically transferred or otherwise, that might reasonably be construed to
be derogatory or critical of, or negative toward, the reputation, practices or
conduct of any Party or any of their directors, officers, principals, agents,
servants, employees, parent, predecessor or successor entities, affiliates,
agents or representatives. The Parties acknowledge that this Section 6 is a
material provision of this Release and that any breach of Section 6 shall be a
material breach of this Release, and that the affected party would be
irreparably harmed by violation of Section 6.

 

6.             No Admissions. Employer denies that it or any of its employees or
agents has taken any improper actions against Executive. Nothing contained
herein shall be deemed as an admission by Employer as any liability of any kind
to Executive, all such liabilities being expressly denied. Further this Release
shall not be admissible in any proceedings as evidence of improper action by
Employer or any of its employees or agents.

 

 
 

--------------------------------------------------------------------------------

 

 

7.             Restrictive Covenants. Executive understands that the covenants
in Sections 7 through 10 of the Employment Agreement survive the termination of
his employment with Employer.

 

8.            Amendment, Waiver. No amendment or variation of the terms of this
Release shall be valid unless made in writing and signed by Executive and
Employer. Failure of either Employer or Executive to enforce any provision or
provisions of this Agreement shall not waive any enforcement of any continuing
breach of the same provision or provisions or any breach of any provision or
provisions of this Agreement.

 

9.             Assignment. It is understood that this Release, and specifically
Executive's rights and obligations hereunder, shall survive to the Executive's
beneficiary on death.

 

10.           Severability. If any provision or any part of any provision of
this Release is for any reason held to be invalid, unenforceable or contrary to
public policy, law, statute and/or ordinance, then the remainder of this Release
shall not be affected thereby and shall remain valid and fully enforceable.

 

11.           Construction. The terms set forth in Section 14 of the Employment
Agreement shall apply to this Release, provided that the word "Release" shall
take the place of the word "Agreement" in such Sections, where applicable.

 

12.           Attorney’s Fees. If any legal action or proceeding is brought for
the enforcement of this Agreement, or because of an alleged dispute, breach,
default or misrepresentation in connection with any of the provisions of this
Agreement, the successful or prevailing party shall be entitled to recover
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief to which such party may be entitled.

 

13.           Governing Law. This Release shall be governed by, and construed in
accordance with, the laws of the State of California. The exclusive jurisdiction
and venue of any legal action be either party under this Release shall be the
County of Sacramento.

 

14.           Further Assurances. Each of the parties agrees that it will
promptly execute and deliver all such documents and instruments as may be
necessary and appropriate to effectuate the terms of this Agreement. The parties
agree that monetary damages would be inadequate to remedy a breach of this
provision and that specific performance is an appropriate remedy for the breach
of this provision.

 

15.           Counterparts. This Agreement may be executed in counterparts and,
as so executed, shall constitute one agreement binding on all parties.

 

 

 

 

[Remainder of page left blank intentionally. Signature page follows.]

 

 
 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the Parties have executed this Release as of dates set forth
below their respective signatures below:

 

 

Employer:   

Executive:

 

 

CESCA THERAPEUTICS, INC.

 

By: /s/ Vivian Liu

By: /s/ Michael Bruch

Name: Vivian Liu 

Name: Michael Bruch

Title: Chief Operating Officer

Title: Chief Financial Officer

Date: February 28, 2017 Date: February 28, 2017

 